Edgcomb, J.
(dissenting). The duty which is imposed by the laws of this State upon an invited guest, riding in an automobile with another, is well settled. He is bound to use reasonable care to protect himself from danger, and if the conduct of the driver is such as to fairly suggest the happening of an accident, an obligation rests upon the guest to protest, and to warn and admonish the driver. Under ordinary circumstances, the guest cannot sit idly by, and voluntarily surrender himself to the care of the driver, and give no attention whatever to the operation of the car, or to what is happening, and then, if he is injured, recover because of the operator’s negligence. (Joyce v. Brockett, 205 App. Div. 770; affd., 237 N. Y. 561; Clark v. Traver, 205 App. Div. 206; affd., 237 N. Y. 544; Sheehan v. Coffey, 205 App. Div. 388.)
In the case before us on this appeal the plaintiff deliberately went to sleep, and put it out of his power to exert any care what*577soever for his own safety. He voluntarily abandoned the exercise of his faculties, and placed himself entirely in the care of the driver. This is not the case where a passenger is suddenly taken ill, as is suggested in the prevailing opinion, or where drowsiness gets the better of him and he dozes off in spite of himself. In such cases there might be some excuse for his conduct. Here the respondent’s act in going to sleep was not hasty or sudden; his determination was formed with deliberation. Under such circumstances it cannot be said, in my opinion, that he has taken such care and caution for his own safety as the law of this Commonwealth requires. (Oppenheim v. Barkin, 262 Mass. 281; Krueger v. Krueger, 197 Wis. 588.)
While the decision of a sister State is not controlling upon us, I feel that we should not overlook or lightly brush aside holdings of so high authorities as those of the Supreme Courts of Massachusetts and Wisconsin. The two cases above cited are squarely in point, and cannot be distinguished from the facts in the case at bar, and I feel constrained to follow the law as therein stated.
Simrell v. Eschenbach (303 Penn. St. 156) is not in point, because the rule in Pennsylvania relating to the duty of a guest in an automobile is far different from that in New York State. In Pennsylvania one invited to ride in another’s car is not required to be constantly on the lookout for trouble; he is responsible for inaction only in case he knows of, or is in such a position that he must have realized the impending danger. (Kilpatrick v. Phila. Rapid Transit Co., 290 Penn. St. 288; Azinger v. Pa. R. R. Co., 262 id. 242, 249, 250; Campagna v. Lyles, 298 id. 352.)
For the reasons above Stated, I am unable to concur in the opinion about to be made. I think that the judgment should be reversed and the complaint dismissed.
Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $12,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party.